COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-307-CV
 

  
IN 
RE VESTA INSURANCE GROUP,                                           RELATORS
INC., 
VESTA FIRE INSURANCE
CORPORATION, 
JIMMY K. WALKER,
WILLIAM 
PERRY CRONIN, JAMES E. TAIT,
NATIONAL 
BENEFIT ADVISORY ASSOCIATION,
AMERICAN 
ADMINISTRATIVE SERVICES,
INC., 
INSURANCE CONSULTANTS OF AMERICA,
INC., 
ROBERT H. MERRILL, AND AMERICAN
BUSINESS 
MANAGEMENT, INC.

 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered the “Motion To File Letter Brief” of real party in 
interest James H. Cashion, Jr., d/b/a American Health Underwriters, and 
“Relator’s Motion For Leave To File Letter Brief In Response.”  The 
motions are GRANTED.
        Having 
considered relators’ petitions for writ of mandamus, real party in 
interest’s response, and all subsequent briefs, the court is of the opinion 
that relief should be denied. Accordingly, relators' petitions for writ of 
mandamus are denied.
        Relators 
shall pay all costs of this original proceeding, for which let execution issue.

  
                                                                  PER 
CURIAM

 
PANEL 
B:   DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.
 
DELIVERED: 
February 2, 2004
 

 
NOTES
1. 
See Tex. R. App. P. 47.4.